
	
		I
		112th CONGRESS
		1st Session
		H. R. 2252
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Bartlett (for
			 himself, Mr. Simpson,
			 Mr. Posey,
			 Mr. Burton of Indiana,
			 Mr. Latta,
			 Mr. Calvert,
			 Mr. Hall, Mr. Duncan of Tennessee,
			 Mr. Marchant,
			 Mr. Mica, Mr. McCotter, Mr.
			 Ross of Florida, Mrs. Miller of
			 Michigan, Mr. Forbes,
			 Mr. Brooks,
			 Mr. Gingrey of Georgia,
			 Mr. Flores,
			 Mr. Franks of Arizona, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To protect the right to obtain firearms for security, and
		  to use firearms in defense of self, family, or home, and to provide for the
		  enforcement of such right.
	
	
		1.Short titleThis Act may be cited as the
			 Citizens' Self-Defense Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Police cannot
			 protect, and are not legally liable for failing to protect, individual
			 citizens, as evidenced by the following:
				(A)The courts have
			 consistently ruled that the police do not have an obligation to protect
			 individuals, only the public in general. For example, in Warren v. District of
			 Columbia Metropolitan Police Department, 444 A.2d 1 (D.C. App. 1981), the court
			 stated: [C]ourts have without exception concluded that when a
			 municipality or other governmental entity undertakes to furnish police
			 services, it assumes a duty only to the public at large and not to individual
			 members of the community..
				(B)Former Florida
			 Attorney General Jim Smith told Florida legislators that police responded to
			 only 200,000 of 700,000 calls for help to Dade County authorities.
				(C)The United States
			 Department of Justice found that, in 1989, there were 168,881 crimes of
			 violence for which police had not responded within 1 hour.
				(2)Citizens
			 frequently must use firearms to defend themselves, as evidenced by the
			 following:
				(A)Every year, more
			 than 2,400,000 people in the United States use a gun to defend themselves
			 against criminals—or more than 6,500 people a day. This means that, each year,
			 firearms are used 60 times more often to protect the lives of honest citizens
			 than to take lives.
				(B)Of the 2,400,000
			 self-defense cases, more than 192,000 are by women defending themselves against
			 sexual abuse.
				(C)Of the 2,400,000
			 times citizens use their guns to defend themselves every year, 92 percent
			 merely brandish their gun or fire a warning shot to scare off their attackers.
			 Less than 8 percent of the time, does a citizen kill or wound his or her
			 attacker.
				(3)Law-abiding
			 citizens, seeking only to provide for their families' defense, are routinely
			 prosecuted for brandishing or using a firearm in self-defense. For
			 example:
				(A)In 2001, a grand jury had to rule on the
			 case of 2 brothers that used firearms to protect their lives and their
			 livelihood for their involvement in a fatal shooting in Reisterstown, Maryland.
			 The grand jury decided not to press criminal charges. The brothers, at the
			 time, had encountered several burglaries at their concrete business. The
			 brothers spent the night in their warehouse armed with shotguns. One night at
			 1:00 in the morning the burglars returned and the brothers shot and killed 1
			 burglar and injured 2 of the others. The 2 injured men were charged with
			 burglary and 2 others were charged with burglary in connection with burglaries
			 that had occurred in a previous month at the brother’s warehouse. Burglary is
			 known to be a violent crime and the brothers were particularly worried when
			 they realized a gun of theirs had been stolen in a previous break-in.
				(B)In 2008, a Waukegan, Illinois, store clerk
			 shot and injured a robber. According to news reports, there was potential the
			 clerk could face criminal charges, even though he acted in self-defense. The
			 store clerk did not have a firearm owner’s identification card and would be
			 charged with a State firearms violation. Additionally, Illinois law does not
			 allow employees to carry a gun in a place of business. Rather, the law only
			 allows individuals to carry a gun in a place of business if that individual is
			 the owner or has proprietary interest.
				(C)In September 2009, a Lithonia homeowner
			 from Dekalb County, Georgia, was charged with aggravated assault after he shot
			 someone who was trying to knock down the door of his home as an attempt to
			 break into the residence. According to the neighbors, there had been trouble in
			 the neighborhood before. A police spokesperson said the homeowner was charged
			 because the robber was technically not inside the home. The suspected robber
			 was charged with attempted burglary.
				(D)In January 2004, Wilmette, Illinois, police
			 charged and convicted a homeowner with misdemeanors for owning 2 handguns and
			 violating the village handgun ban ordinance. The homeowner was also faced with
			 a potential $750 fine for failing to renew his Illinois firearm owner’s
			 identification card. These charges were brought after he shot a home intruder.
			 The resident stated, My Plan A is to call 911 and keep the family
			 upstairs … But my Plan B is to have a loaded firearm and put a bullet in the
			 intruder. The intruder entered the house 2 times, once through a dog
			 door and the second time with a stolen house key. The homeowner had just put
			 his children to bed when his security system was set off. The homeowner went
			 downstairs and confronted and shot the intruder. The intruder jumped through a
			 window and stole the family’s car to go to the hospital. The intruder was
			 charged with 2 counts of residential burglary and 1 count of possession of a
			 stolen vehicle.
				(4)The courts have
			 granted immunity from prosecution to police officers who use firearms in the
			 line of duty. Similarly, law-abiding citizens who use firearms to protect
			 themselves, their families, and their homes against violent felons should not
			 be subject to lawsuits by the violent felons who sought to victimize
			 them.
			3.Right to obtain
			 firearms for security, and to use firearms in defense of self, family, or home;
			 enforcement
			(a)Reaffirmation of
			 rightA person not prohibited
			 from receiving a firearm by section 922(g) of title 18, United States Code,
			 shall have the right to obtain firearms for security, and to use
			 firearms—
				(1)in defense of self
			 or family against a reasonably perceived threat of imminent and unlawful
			 infliction of serious bodily injury;
				(2)in defense of self
			 or family in the course of the commission by another person of a violent felony
			 against the person or a member of the person's family; and
				(3)in defense of the
			 person's home in the course of the commission of a felony by another
			 person.
				(b)Firearm
			 definedAs used in subsection (a), the term firearm
			 means—
				(1)a
			 shotgun (as defined in section 921(a)(5) of title 18, United States
			 Code);
				(2)a
			 rifle (as defined in section 921(a)(7) of title 18, United States Code);
			 or
				(3)a
			 handgun (as defined in section 10 of Public Law 99–408).
				(c)Enforcement of
			 right
				(1)In
			 generalA person whose right under subsection (a) is violated in
			 any manner may bring an action in any United States district court against the
			 United States, any State, or any person for damages, injunctive relief, and
			 such other relief as the court deems appropriate.
				(2)Authority to
			 award a reasonable attorney's feeIn an action brought under
			 paragraph (1), the court, in its discretion, may allow the prevailing plaintiff
			 a reasonable attorney's fee as part of the costs.
				(3)Statute of
			 limitationsAn action may not be brought under paragraph (1)
			 after the 5-year period that begins with the date the violation described in
			 paragraph (1) is discovered.
				
